IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00316-CR

STANLEY YARBOROUGH,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 23,744


                                        ORDER


       Appellant’s brief was originally due on June 12, 2015. Appellant’s counsel was

appointed on June 30, 2015.         Notwithstanding counsel’s representation that no

extensions to file the brief have been received, on July 10, 2015, the Court extended the

time to file appellant’s brief to August 10, 2015.       Appellant is now requesting an

additional 90 day extension to file appellant’s brief.

       Appellant’s motion is granted in part.       The time to file appellant’s brief is

extended to September 30, 2015.
                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part
Order issued and filed August 27, 2015




Yarborough v. State                                   Page 2